     Case 2:19-cv-06578-PSG-PLA Document 1 Filed 07/30/19 Page 1 of 19 Page ID #:1



 1   James R. Patterson, State Bar No. 211102
     Jennifer M. French, State Bar No. 265422
 2   PATTERSON LAW GROUP APC
     1350 Columbia St., Suite 603
 3   San Diego, CA 92101
     Telephone: (619) 756-6990
 4   Facsimile: (619) 756-6991
     jim@pattersonlawgroup.com
 5   jenn@pattersonlawgroup.com
 6   Attorneys for Plaintiff
 7

 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11   KRYSTAL AZPEITIA, on behalf of               CASE NO.: 2:19-cv-06578
     herself and all others similarly situated,
12                                                CLASS ACTION COMPLAINT
            Plaintiff,
13                                                  1) Violation of California Labor Code §
            vs.                                        226.7 (Failure to Pay Meal and Rest
14
   THE GEO GROUP, INC., GEO                            Period Wages)
15 CORRECTIONS AND DETENTION,                       2) Violation of California Labor Code §§
   LLC, a Florida limited liability
16 corporation, and DOES 1- 100,
                                                       510, 1194(a), and 1197 (Failure to Pay
   inclusive,                                          Lawful Wages);
17                                                  3) Violation of California Labor Code §§
           Defendants.
18                                                     201-203 (Failure to Pay All Wages
                                                       Owed);
19                                                  4) Violation of California Labor Code §
20                                                     226(a) (Improper Wage Statements);
                                                    5) Violation of California Labor Code §
21                                                     2802 (Failure to Reimburse Business
22                                                     Expenses); and
                                                    6) Violation of California Business &
23                                                     Professions Code § 17200, et seq. (Unfair
24                                                     Competition)

25                                                  [DEMAND FOR JURY TRIAL]
26
27

28

30
                                       CLASS ACTION COMPLAINT
31                                                                   CASE NO.:
     Case 2:19-cv-06578-PSG-PLA Document 1 Filed 07/30/19 Page 2 of 19 Page ID #:2



 1                                        INTRODUCTION
 2         1.      Based on personal knowledge, information, and belief, plaintiff Krystal
 3   Azpeitia, a former member of the non-exempt security personnel, brings this putative class
 4   action, on behalf of herself and all other similarly situated non-exempt security officer
 5   members, against her former employer The GEO Group, Inc. and GEO Corrections and
 6   Detention, LLC (collectively “GEO” or “Defendants”) for numerous wage and hour
 7   violations, including: (1) failing to pay security personnel according to their electronic time
 8   keeping system (Kronos), whereby GEO requires security personnel to clock on and off for
 9   every shift but pays its security personnel based on an unlawful rounding policy that, among
10   other things, rounds off overtime; (2) employing an unlawful policy that precludes security
11   personnel from clocking in more than seven minutes before a shift, or clock out more than
12   seven minutes after a shift; (3) requiring security personnel to pass through security,
13   including metal detectors and locked doors to get in and out of the facility without paying
14   them for the time it takes to pass through security; (4) requiring security personnel to dress
15   and put on equipment (or check in equipment) without pay; (5) failing to providing off-duty
16   meal breaks; (6) failing to provide off-duty rest breaks or otherwise obtaining a waiver from
17   the DLSE; (7) failing to provide timely and accurate wage statements; and (8) failing to
18   reimburse for business expenses.
19         2.      This is a class action under Federal Rules Civil Procedure 23 seeking recovery
20   for Defendants’ violations of provisions of the California Labor Code; California Business
21   and Professions Code; the applicable Wage Orders issued by the California Industrial
22   Welfare Commission (hereinafter, the "IWC Wage Orders"); and related common law
23   principles.
24         3.      Plaintiff seeks monetary damages, including full restitution, from Defendants
25   as a result of Defendants’ unlawful, fraudulent, and/or unfair business practices.
26         4.      The acts complained of herein occurred, occur and will occur, at least in part,
27   within the time period from four (4) years preceding the filing of this class action complaint
28   against Defendants, up to and through the time of trial for this matter.
30                                               1
                                      CLASS ACTION COMPLAINT
31                                                                     CASE NO.:
     Case 2:19-cv-06578-PSG-PLA Document 1 Filed 07/30/19 Page 3 of 19 Page ID #:3



 1                                 JURISDICTION AND VENUE
 2          5.     This Court has subject matter jurisdiction under the Class Action Fairness Act
 3   of 2005, 28 U.S.C. §§ 1332(d), because the amount in controversy exceeds $5 million, the
 4   number of proposed class members is more than 100, and minimal diversity is met. Plaintiff
 5   Azpeitia is a California citizen; and Defendants are citizens of Florida.
 6          6.     This Court has personal jurisdiction over Defendants because they regularly
 7   conduct business in California.
 8          7.     Venue in this District is proper under 28 U.S.C. § 1391(c) because at least
 9   some of the acts and omissions complained of herein occurred in this district. Defendants
10   own, maintain offices and retail stores, transact business, and have agents and employees
11   within this district.
12                                          THE PARTIES
13          8.     Plaintiff Azpeitia currently resides in Fresno, California. Plaintiff Azpeitia is
14   a former employee of GEO.
15          9.     Defendant The GEO Group, Inc., is a for-profit corporation proving
16   correctional, detention, and community reentry services. The GEO Group, Inc. is organized
17   under the laws of Florida and maintains its principal place of business at 621 NW 53rd
18   Street, Suite 700, Boca Raton, Florida 33487. The GEO Group, Inc. is registered and does
19   business in California as GEO California, Inc.
20          10.    Defendant GEO Corrections and Detention, LLC, is a limited liability
21   corporation organized under the laws of Florida and maintains its principal place of business
22   at 621 NW 53rd Street, Suite 700, Boca Raton, Florida 33487. Upon information and belief,
23   GEO Corrections and Detention, LLC is a subsidiary of Defendant The GEO Group, Inc.
24          11.    At all times hereinafter mentioned, Defendants The GEO Group, Inc. and GEO
25   Corrections and Detention, LLC were employers within the meaning of the Labor Code and
26   applicable IWC Wage Order whose employees were and are engaged throughout the State
27   of California and/or the various states of the United States of America.
28          12.    Plaintiff is unaware of the true names or capacities of the Defendants sued
30                                                2
                                       CLASS ACTION COMPLAINT
31                                                                     CASE NO.:
     Case 2:19-cv-06578-PSG-PLA Document 1 Filed 07/30/19 Page 4 of 19 Page ID #:4



 1   herein under the fictitious names DOES 1-100 but prays for leave to amend and serve such
 2   fictitiously named Defendants once their names and capacities become known.
 3          13.   Plaintiff alleges on information and belief that the named and DOE Defendants
 4   were: (1) acting as express agents, implied agents, ostensible agents, servants, partners,
 5   and/or employees of each other; (2) acting within the scope of and pursuant to such agency
 6   and employment, and with the full knowledge, consent, permission, approval, and
 7   ratification, either express or implied, of each of the other defendants and benefited from
 8   the actions of every other defendant, thereby adopting such conduct and actions as their
 9   own; (3) acting as each other’s alter egos; and (4) aiding and abetting and offering
10   substantial assistance to each other in the commission of the alleged wrongful acts.
11          14.   Plaintiff is informed and believes, and based thereon alleges, that each and all
12   of the acts and omissions alleged herein were performed by, or are attributable to,
13   Defendants and DOES 1-100, each acting as the agent for the other, with legal authority to
14   act on the other’s behalf. The acts of any and all Defendants were in accordance with and
15   represent the official policies of GEO.
16          15.   Plaintiff is informed and believes, and based thereon alleges, that each of said
17   Defendants is in some manner intentionally, negligently, or otherwise responsible for the
18   acts, omissions, occurrences, and transactions alleged herein.
19                                 GENERAL ALLEGATIONS
20          16.   GEO is a multibillion-dollar corporation that owns and operates detention
21   facilities around the world.       GEO employs over 23,000 employees, managing
22   approximately 141 correction, detention, and residential treatment facilities through the
23   United States, Australia, South Africa, and the United Kingdom.
24          17.   The vast majority of GEO’s business is in the United States, where it operates
25   71 correctional facilities.
26         18.    GEO owns and operates 12 correction facilities in California, including the
27   Golden State Modified Community Correctional Facility within Kern County, at 611
28   Frontage Road, McFarland, CA 93250 (“Golden State Facility”).
30                                               3
                                      CLASS ACTION COMPLAINT
31                                                                    CASE NO.:
     Case 2:19-cv-06578-PSG-PLA Document 1 Filed 07/30/19 Page 5 of 19 Page ID #:5



 1         19.    From November 2013 to October 2015, Plaintiff Azpeitia worked as a
 2   member of the security personnel at the Golden State Facility.
 3         20.    GEO requires all security officers to track hours worked by clocking-in and
 4   clocking-out through the Kronos system. Kronos accurately tracks time entries down to the
 5   minute. GEO, however, does not pay its security personnel according to those time entries;
 6   instead, GEO manipulates the time entries by changing the entries to reflect the scheduled
 7   shift hours or fewer hours than were actually on-the-clock. GEO utilizes an unlawful
 8   rounding policy that rounds off overtime, and forbids employees from clocking in more
 9   than a few minutes before their shifts or clocking out more than a few minutes after a shift.
10   GEO also ignored work hours reflected on handwritten time records before the
11   implementation of the Kronos system.
12         21.    GEO requires that Plaintiff, and other class members, wear uniforms and
13   acquire these uniforms directly from GEO.        GEO required Plaintiff, and other class
14   members, to maintain the employer-mandated uniforms, including cleaning/laundering.
15   GEO failed to reimburse Plaintiff and other class members for the costs associating with
16   maintaining and cleaning the uniforms.
17         22.    GEO also requires that Plaintiff, and other class members, purchase duty belts,
18   pouches associated with duty belts, flash lights, and other equipment necessary for the
19   discharge of their duties. GEO, however, failed to reimburse and indemnify Plaintiff and
20   other class members for the costs of such equipment.
21         23.    Plaintiff Azpeitia and Class Members also do not receive true off-duty meal
22   and rest breaks. GEO essentially forces its security personnel to remain on-duty during
23   their breaks by requiring them to, among other things, carry radios throughout their shifts
24   and monitor and respond to emergencies and incoming calls at all times. GEO also requires
25   its security personnel to remain on premise during rest breaks. Security personnel are
26   otherwise unable to take lawful breaks because to leave the facilities would require them to
27   pass through security during their break time.
28         24.    Moreover, GEO has chosen to understaff its facilities during shifts. This
30                                               4
                                      CLASS ACTION COMPLAINT
31                                                                    CASE NO.:
     Case 2:19-cv-06578-PSG-PLA Document 1 Filed 07/30/19 Page 6 of 19 Page ID #:6



 1   policy prevents security personnel from taking off-duty meal and rest breaks and forces
 2   them to work off-the-clock. GEO also requires security personnel to remain on-duty during
 3   breaks by requiring them to, among other things, carry radios and monitor and respond to
 4   emergencies and requests at all times.
 5          25.   GEO’s policy and practice is to require security personnel to remain on-call
 6   during rest breaks. California law requires employers to provide employees with paid, duty-
 7   free ten-minute rest breaks for every four hours worked. To be exempt from the rest break
 8   requirement, employers must apply to the DLSA and post the application at the place of
 9   employment.
10          26.   Plaintiff alleges on information and belief that GEO has not received an
11   exemption from providing off-duty rest breaks to security personnel, yet its policy and
12   practice is to require security personnel to work through their rest breaks by, among other
13   things, subjecting the breaks to interruption if there is an emergency or a member of the
14   security personnel is needed. Thus, GEO’s failure to provide duty-free rest breaks is
15   unlawful.
16          27.   Based on the policies and practices set forth above, GEO failed to provide
17   security personnel with accurate wage statements in violation of Labor Code section 226
18   and pay all final wages owed to terminated security personnel and security personnel who
19   quit under Labor Code sections 201-203.
20          28.   Plaintiff is informed and believes, and based thereon alleges, that at all times
21   herein mentioned, GEO was advised by skilled lawyers and other professionals, employees,
22   and advisors knowledgeable about: (1) California and federal labor and wage law; (2)
23   employment and personnel practices; and (3) the requirements of California and federal
24   law.
25          29.   Defendants knew or should have known that they had a duty to properly
26   compensate Plaintiff and the other Class Members, and it willfully, knowingly, and
27   intentionally failed to do so in order to increase its profits.
28          30.   Defendants knew or should have known that Plaintiff and the Class Members
30                                                 5
                                        CLASS ACTION COMPLAINT
31                                                                     CASE NO.:
     Case 2:19-cv-06578-PSG-PLA Document 1 Filed 07/30/19 Page 7 of 19 Page ID #:7



 1   were entitled to immediate payment of their wages upon the termination of their
 2   employment.
 3         31.    Defendants knew or should have known that they were required to keep
 4   accurate payroll records showing the hours that Plaintiff and the Class Members worked.
 5         32.    Defendants knew or should have known that Plaintiff and the Class Members
 6   were entitled to receive complete and accurate wage statements in accordance with
 7   California law.
 8         33.    Defendants knew or should have known that they had an obligation to pay for
 9   all hours worked by Plaintiff and the Class Members, without reduction or rounding, but
10   they willfully, knowingly, and intentionally failed to do.
11         34.    Defendants knew or should have known that they had an obligation to provide
12   Plaintiffs and the Class Members with off duty rest breaks and meal periods in accordance
13   with California law, which they failed to do.
14         35.    Defendants knew or should have known that they had an obligation to
15   accurately track time for meal periods with respect to Plaintiff and the Class Members in
16   accordance with California law, which they failed to do.
17         36.    Defendants knew or should have known that they were required to reimburse
18   Plaintiff and the Class Members for business expenditures, such as uniforms, and other
19   equipment and tools required for the performance of their jobs.
20                                    CLASS ALLEGATIONS
21         37.    Plaintiff brings this action on behalf of herself, as well as on behalf of each
22   and all other persons similarly situated, and thus seek certification pursuant to Federal Rule
23   of Civil Procedure 23:
24         38.    The proposed class in this action consists of and is defined as:
25                All of GEO’s California-based employees who worked as a
                  member of the security personnel during the Class Period.
26
27         39.    The Class Period is defined as four years prior to the filing of a related case
28   known as Ramirez v. The GEO Group, Inc., et al., Case Number 3:18-cv-02136-LAB-MSB,
30                                               6
                                      CLASS ACTION COMPLAINT
31                                                                     CASE NO.:
     Case 2:19-cv-06578-PSG-PLA Document 1 Filed 07/30/19 Page 8 of 19 Page ID #:8



 1   pending in the Southern District of California. The Ramirez complaint was filed in the
 2   Superior Court of California, County of San Diego, on August 9, 2018, and it tolled the
 3   statute of limitations as to the Class claims in this action.
 4         40.    There is a well-defined community of interest in the litigation and the Class is
 5   easily ascertainable:
 6                a. Numerosity: The members of the Class are so numerous that joinder of all
 7                    members would be unfeasible and impractical. The membership of the
 8                    entire Class is unknown to Plaintiffs at this time; however, the Class is
 9                    estimated to be greater than one hundred (100) individuals and the identity
10                    of such membership is readily ascertainable by inspection of GEO’s
11                    employment records.
12                b. Typicality: Plaintiff is qualified to, and will, fairly and adequately protect
13                    the interests of each Class Member with whom she has a well-defined
14                    community of interest, and Plaintiff’s claims (or defenses, if any) are
15                    typical of all Class Members’ claims as demonstrated herein.
16                c. Adequacy: Plaintiff is qualified to, and will, fairly and adequately protect
17                    the interests of each Class Member with whom she has a well-defined
18                    community of interest and typicality of claims, as alleged herein. Plaintiff
19                    acknowledges that she has an obligation to make known to the Court any
20                    relationship, conflicts, or differences with any Class Member. Plaintiff’s
21                    attorneys and class counsel are versed in the rules governing class action
22                    discovery, certification, and settlement.      Plaintiff has incurred, and
23                    throughout the duration of this action will continue to incur, costs and
24                    attorneys’ fees that have been, are, and will be necessarily expended for the
25                    prosecution of this action for the substantial benefit of each Class Member.
26                d. Superiority: The nature of Plaintiff’s claims makes the class action
27                    procedure superior to other methods. A class action will achieve economies
28                    of time, effort, and expense as compared with separate lawsuits, and it will
30                                                7
                                       CLASS ACTION COMPLAINT
31                                                                    CASE NO.:
     Case 2:19-cv-06578-PSG-PLA Document 1 Filed 07/30/19 Page 9 of 19 Page ID #:9



 1                   avoid inconsistent outcomes because the same issues can be adjudicated in
 2                   the same manner and at the same time for the entire class.
 3               e. Public Policy Considerations: California employers frequently violate
 4                   employment and labor laws. Current employees are often afraid to assert
 5                   their rights out of fear of direct or indirect retaliation. Former employees
 6                   are fearful of bringing actions because they believe their former employers
 7                   may damage their future endeavors through negative references and/or
 8                   other means. Class actions provide the Class Members who are not named
 9                   in the complaint with a type of anonymity that allows for the vindication of
10                   their rights while still protecting their privacy.
11         41.   There are common questions of law and fact as to the Class that predominate
12   over questions affecting only individual members, including, but not limited to:
13               a. Whether GEO failed to pay wages to Plaintiff and the other Class Members
14                   for all hours worked;
15               b. Whether GEO timely furnished wages to Plaintiff and the other Class
16                   Members under Labor Code sections 201 and 204;
17               c. Whether GEO failed to provide Plaintiff and the other Class Members with
18                   off duty rest and meal breaks;
19               d. Whether GEO’s failure to provide Plaintiff and the other Class Members
20                   with off duty rest and meal breaks violated the Labor Code;
21               e. Whether GEO’s conduct was willful or reckless;
22               f. Whether GEO complied with wage reporting as required by the Labor
23                   Code, including but not limited to section 226;
24               g. Whether GEO engaged in unfair business practices in violation of Business
25                   & Professions Code § 17200, et seq.; and
26               h. The appropriate amount of damages, restitution, and/or monetary penalties
27                   resulting from GEO’s violations of California law.
28         42.   At all times relevant herein, there were in full force and effect IWC Wage
30                                               8
                                      CLASS ACTION COMPLAINT
31                                                                        CASE NO.:
     Case 2:19-cv-06578-PSG-PLA Document 1 Filed 07/30/19 Page 10 of 19 Page ID #:10



 1    Orders covering various occupations in which GEO’s employees were employed, including
 2    but not limited to IWC Wage Order No. 4-2001 covering the “Professional, Technical,
 3    Clerical, Mechanical and Similar Occupations.” The IWC Wage Orders are codified at
 4    Title 8, California Code of Regulations, sections 11010, et seq.
 5          43.       At all times relevant herein, GEO’s employment of Plaintiff and the Class
 6    Members was subject to the provisions of the California Labor Code and to the IWC Wage
 7    Orders, including but not limited IWC Wage Order No. 4-2001.
 8                                     FIRST CAUSE OF ACTION
 9                                   Violation of Labor Code § 226.7
10                            (Failure to Pay Meal and Rest Period Wages)
11          Against All Defendants and on Behalf of Plaintiff and the Class Members
12          44.       Plaintiff incorporates by reference and re-allege as if fully stated herein the
13    material allegations set out in the preceding paragraphs.
14          45.       GEO intentionally failed to ensure that its employees, including Plaintiff and
15    the Class Members, had the opportunity to take and were provided with all proper meal
16    periods and rest periods in accordance with the mandates of the Labor Code and the
17    applicable IWC Wage Order. Plaintiff and Class Members were suffered and permitted to
18    work through legally required meal breaks and rest breaks and were denied the opportunity
19    to take their meal and rest breaks. As such, GEO is responsible for paying premium
20    compensation for missed meal periods and rest periods pursuant to Labor Code section
21    226.7 and the applicable IWC Wage Order.
22          46.       Plaintiff and Class Members worked in excess of five hours per day and,
23    accordingly, had the right to take a thirty-minute meal period each day worked in excess of
24    five hours. Furthermore, Plaintiff and Class Members who worked in excess of ten hours
25    per day had the right to take a second thirty-minute meal period each day worked in excess
26    of ten hours.
27          47.       Plaintiff and Class Members who worked at least three and one-half hours had
28    the right to take at least a ten-minute duty-free rest period for each four hours or major
30                                                  9
                                         CLASS ACTION COMPLAINT
31                                                                       CASE NO.:
     Case 2:19-cv-06578-PSG-PLA Document 1 Filed 07/30/19 Page 11 of 19 Page ID #:11



 1    fraction thereof that they worked.
 2          48.    As a pattern and practice, GEO regularly required employees to remain on-
 3    duty and work through their meal periods and rest breaks without proper compensation and
 4    denied Plaintiff and class members the right to take proper meal periods and rest breaks as
 5    required by law.
 6          49.    GEO’s policy of requiring employees to work through their legally mandated
 7    meal periods and rest breaks and not allowing them to take proper meal periods and rest
 8    breaks is a violation of California law.
 9          50.    GEO’s policy of never paying for a missed meal period or rest period that was
10    not lawfully provided is a further violation of California law.
11          51.    Plaintiff is informed and believes, and based thereon alleges, that GEO
12    willfully failed to pay employees who were not provided the opportunity to take meal breaks
13    or rest periods the premium compensation set out in Labor Code section 226.7 and the
14    applicable IWC Wage Order, and that Plaintiffs and Class Members are owed wages for the
15    meal period violations and rest period violations set forth above. Plaintiff is informed and
16    believe, and based thereon alleges, that GEO’s willful failure to provide Plaintiffs and Class
17    Members the wages due and owing them upon separation from employment results in a
18    continued payment of wages up to thirty days from the time the wages were due. Therefore,
19    Plaintiffs and Class Members who have separated from employment are entitled to
20    compensation under Labor Code section 203.
21          52.    Plaintiff and the Class Members are entitled to recover from GEO the unpaid
22    balance of the unpaid premium compensation under Labor Code section 226.7 and the
23    applicable IWC Wage Order, including interest thereon, penalties, reasonable attorney’s
24    fees, and costs of suit.
25    ///
26    ///
27    ///
28    ///
30                                                10
                                       CLASS ACTION COMPLAINT
31                                                                      CASE NO.:
     Case 2:19-cv-06578-PSG-PLA Document 1 Filed 07/30/19 Page 12 of 19 Page ID #:12



 1                                 SECOND CAUSE OF ACTION
 2                        Violation of Labor Code §§ 510, 1194, and 1197
 3                                      (Failure to Pay Wages)
 4          Against All Defendants and on Behalf of Plaintiff and the Class Members
 5          53.    Plaintiff incorporates by reference and re-alleges as if fully stated herein the
 6    material allegations set out in the preceding paragraphs.
 7          54.    Throughout the class period, Plaintiff and the Class Members were classified
 8    as non-exempt and were not compensated for all hours worked, such as off-the-clock time,
 9    straight time, orientation time, and overtime.
10          55.    GEO had a policy of not fully compensating security personnel even though
11    GEO was obligated to pay security personnel from the moment they were on-duty until they
12    were relieved of all duties. GEO failed to do this.
13          56.    Labor Code section 218 authorizes employees to sue directly for any wages or
14    penalties due to them under the Code.
15          57.    California Code of Regulations Title 8, §11000(2) and IWC Wage Orders
16    section 4(A) state: “Every employer shall pay to each employee . . . wages not less than
17    nine dollars ($9.00) per hour for all hours worked, effective July 1, 2014. . . .” “Hours
18    worked” is defined as the time during which an employee is subject to the control of an
19    employer, including all the time the employee is suffered or permitted to work, whether or
20    not required to do so.
21          58.    GEO failed and refused to compensate security personnel for all wages earned
22    and all hours worked in violation of IWC Wage Order 4-2001 and Labor Code sections 201,
23    202, 203, 226, 510, 558, 1194, and 1197, among other applicable sections.
24          59.    Under Labor Code section 510 and IWC Wage Orders section 4(A), employees
25    are entitled to overtime pay, which is calculated at one and one-half times the regular rate
26    of pay, for hours worked in excess of eight hours per day; and employees are entitled to
27    double their regular rate of pay for all hours worked in excess of twelve hours in any single
28    workday.
30                                                11
                                       CLASS ACTION COMPLAINT
31                                                                    CASE NO.:
     Case 2:19-cv-06578-PSG-PLA Document 1 Filed 07/30/19 Page 13 of 19 Page ID #:13



 1          60.     Under California law, GEO is required to pay the Class Members for all hours
 2    worked, i.e., the time during which the Class Members were subject to its control, including
 3    all the time they were suffered or permitted to work by it, whether or not required to do so.
 4          61.     Plaintiff and Class Members are entitled to all wages and one and one-half
 5    times and/or double their regular rates of pay for overtime work performed during the class
 6    period.     Plaintiff and Class Members thus request recovery of wages and overtime
 7    compensation according to proof plus penalties, interest, attorney’s fees and costs pursuant
 8    to Labor Code sections 218.5, 510, and 1194, IWC Order No. 4-2001, or any other
 9    California statutory, regulatory, or common law authority, as well as the assessment of any
10    other statutory penalties against GEO, in a sum as provided by the Labor Code and other
11    applicable California statutes and regulations.
12          62.     In addition, GEO failed to pay Plaintiff and the Class Members for all the hours
13    that they worked without reduction or rounding.
14          63.     GEO’s failure to pay Plaintiff and the Class Members the applicable minimum
15    and overtime wages for each hour worked during the workweek constitutes a violation of
16    Labor Code sections 510 and 1194(a).
17                                  THIRD CAUSE OF ACTION
18                               Violation of Labor Code §§ 201-203
19                                 (Failure to Pay All Wages Owed)
20          Against All Defendants and on Behalf of Plaintiff and the Class Members
21          64.     Plaintiff incorporates by reference and re-alleges as if fully stated herein the
22    material allegations set out in the preceding paragraphs.
23          65.     At all times herein set forth, Labor Code section 202 provided that if an
24    employee quits his or her employment, the wages earned and unpaid at the time of quitting
25    are due and payable not later than seventy-two hours thereafter, unless the employee has
26    given seventy-two hours previous notice of his or her intention to quit, in which case the
27    employee is entitled to all wages at the time of quitting.
28          66.     At all times herein set forth, Labor Code section 201 provided that if an
30                                                 12
                                        CLASS ACTION COMPLAINT
31                                                                     CASE NO.:
     Case 2:19-cv-06578-PSG-PLA Document 1 Filed 07/30/19 Page 14 of 19 Page ID #:14



 1    employer discharges an employee, the wages earned and unpaid at the time of discharge are
 2    due and payable immediately.
 3          67.    Plaintiff quit her employment with GEO but was not provided with all her
 4    wages, earned and unpaid, in accordance with Labor Code section 202.
 5          68.    GEO’ failure to pay Plaintiff and the Class Members their wages earned and
 6    unpaid upon quitting violates Labor Code section 202.
 7          69.    Labor Code section 203 provides that if an employer willfully fails to pay
 8    wages owed, in accordance with section 201, then the wages of the employee shall continue
 9    as a penalty from the due date, and at the same rate until paid or until an action is
10    commenced, but the wages shall not continue for more than thirty days.
11          70.    Plaintiffs and the Class Members are entitled to recover from GEO the
12    statutory penalty for each day they were not paid at their regular hourly rate of pay, up to a
13    thirty day maximum, under Labor Code section 203.
14                                 FOURTH CAUSE OF ACTION
15                                Violation of Labor Code § 226(a)
16                                  (Improper Wage Statements)
17          Against All Defendants and on Behalf of Plaintiff and the Class Members
18          71.    Plaintiff incorporates by reference and re-allege as if fully stated herein the
19    material allegations set out in the preceding paragraphs.
20          72.    GEO intentionally failed to provide Plaintiffs and the Class Members with
21    complete and accurate wage statements pursuant to the requirements of Labor Code section
22    226(a).
23          73.    GEO intentionally did not provide Plaintiffs and the Class Members wage
24    statements that met all the requirements under Labor Code section 226(a).
25          74.    GEO intentionally did not provide Plaintiffs and other Class Members wage
26    statements that included the total number of hours they worked, all applicable hourly rates,
27    and the applicable pay period, which further injured them by making it more difficult to
28    ascertain if or when certain rights under the Labor Code had been violated, and, in part,
30                                                13
                                       CLASS ACTION COMPLAINT
31                                                                     CASE NO.:
     Case 2:19-cv-06578-PSG-PLA Document 1 Filed 07/30/19 Page 15 of 19 Page ID #:15



 1    prevented them from ascertaining that they were, in fact, not receiving the proper payment
 2    of their overtime wages.
 3          75.    Plaintiffs and the Class Members are entitled to recover the greater of their
 4    actual damages caused by GEO’s failure to comply with Labor Code section 226(a), or an
 5    aggregate penalty not exceeding four thousand dollars, and an award of costs and reasonable
 6    attorneys’ fees under Labor Code section 226(e).
 7                                   FIFTH CAUSE OF ACTION
 8                                  Violation of Labor Code § 2802
 9                            (Failure to Reimburse Business Expenses)
10          Against All Defendants and on Behalf of Plaintiff and the Class Members
11          76.    Plaintiff incorporates by reference and re-allege as if fully stated herein the
12    material allegations set out in the preceding paragraphs.
13          77.    Labor Codes section 2802 requires an employer to indemnify his or her
14    employees for all necessary expenditures incurred by the employee in direct consequence
15    of the discharge of his or her duties or of his or her obedience to the directions of the
16    employer.
17          78.    IWC Wage Order No. 4 section 9(B) provides that when tools or equipment
18    are required by the employer or are necessary to the performance of a job, such tools and
19    equipment shall be provided and maintained by the employer.
20          79.    GEO failed to reimburse Plaintiff and the Class Members for necessary
21    business expenditures they incurred, including travel expenses, uniforms, tools, and
22    equipment required for the performance of their duties.
23          80.    Under Labor Code section 2802, Plaintiff and the Class are entitled to recover
24    from GEO all expenses they incurred required for the performance of their job duties, plus
25    interest, reasonable attorneys’ fees, and costs of suit.
26    ///
27    ///
28    ///
30                                                 14
                                        CLASS ACTION COMPLAINT
31                                                                    CASE NO.:
     Case 2:19-cv-06578-PSG-PLA Document 1 Filed 07/30/19 Page 16 of 19 Page ID #:16



 1                                  SIXTH CAUSE OF ACTION
 2                  Violation of Business & Professions Code §§ 17200, et seq.
 3                                      (Unfair Competition)
 4          Against All Defendants and on Behalf of Plaintiff and the Class Members
 5          81.    Plaintiff incorporates by reference and re-allege as if fully stated herein the
 6    material allegations set out in the preceding paragraphs.
 7          82.    GEO’s conduct, as alleged herein, has been, and continues to be, unfair,
 8    unlawful, and harmful to Plaintiff, the other Class Members, and the general public.
 9    Plaintiff seeks to enforce important rights affecting the public interest within the meaning
10    of California Code of Civil Procedure section 1021.5.
11          83.    GEO’s activities as alleged herein are violations of California law, and
12    constitute unlawful business acts and practices in violation of Business and Professions
13    Code sections 17200, et seq. (the “UCL”).
14          84.    Plaintiff and the putative Class Members have been personally aggrieved by
15    GEO’s unlawful business acts and practices as alleged herein, including but not necessarily
16    limited to, by the loss of money or property.
17          85.    Under the UCL, Plaintiff and the putative Class Members are entitled to
18    restitution of the wages withheld and retained by GEO during a period that commences four
19    years prior to the filing of this complaint; a permanent injunction requiring GEO to pay all
20    outstanding wages due to Plaintiff and Class Members; an award of attorneys’ fees under
21    to Code of Civil Procedure section 1021.5 and other applicable law; and an award of costs.
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///
30                                                15
                                       CLASS ACTION COMPLAINT
31                                                                    CASE NO.:
     Case 2:19-cv-06578-PSG-PLA Document 1 Filed 07/30/19 Page 17 of 19 Page ID #:17



 1                                    PRAYER FOR RELIEF
 2          Plaintiff, on behalf of herself and all others similarly situated, prays for relief and
 3    judgment against Defendants, jointly and severally, as follows:
 4                                        Class Certification
 5          1.    That this action be certified as a class action;
 6                                 As to the First Cause of Action
 7
                                   (Meal and Rest Period Wages)

 8          2.    For general unpaid wages and premium wages under Labor Code section 226.7
 9                and such general and special damages as may be appropriate;
10          3.    For pre-judgment interest on any unpaid wages;
11          4.    For statutory penalties pursuant to Labor Code section 203;
12          5.    For reasonable attorneys’ fees and for costs of suit incurred herein; and
13          6.    For such other and further relief as the Court may deem equitable and
14                appropriate.
15                               As to the Second Cause of Action
16                                        (Unpaid Wages)

17          7.    For general unpaid wages, including overtime wages, under Labor Code
18                sections 510 and 1194, and such general and special damages as may be
19                appropriate;
20          8.    For pre-judgment interest on any unpaid wage compensation from the date
21                such amounts were due;
22          9.    For liquidated damages in an amount equal to the wages unlawfully unpaid
23                with interest thereon under Labor Code section 1194.2;
24          10.   For reasonable attorney’s fees and for costs of suit incurred herein under Labor
25                Code section 1194(a); and
26          11.   For such other and further relief as the Court may deem equitable and
27                appropriate.
28    ///
30                                               16
                                      CLASS ACTION COMPLAINT
31                                                                      CASE NO.:
     Case 2:19-cv-06578-PSG-PLA Document 1 Filed 07/30/19 Page 18 of 19 Page ID #:18



 1                                 As to the Third Cause of Action
 2
                                 (Wages Not Paid Upon Termination)

 3          12.   For statutory penalties under Labor Code section 203;
 4          13.   For reasonable attorneys’ fees and for costs of suit incurred herein; and
 5          14.   For such other and further relief as the Court may deem equitable and
 6                appropriate.
 7                                As to the Fourth Cause of Action
 8                                 (Improper Wage Statements)

 9          15.   For all actual, consequential, and incidental losses and damages, according to
10                proof;
11          16.   For statutory penalties under Labor Code section 226(e);
12          17.   For reasonable costs and attorneys’ fees under Labor Code Code 226(e); and
13          18.   For such other and further relief as the Court may deem equitable and
14                appropriate.
15                                As to the Fifth Cause of Action
                            (Failure to Reimburse Business Expenses)
16

17          19.   For all actual, consequential, and incidental losses and damages, according to

18                proof;

19          20.   For pre-judgment interest on the business expenditures under Labor Code

20                section 2802(b);

21          21.   For reasonable costs and attorneys’ fees under Labor Code section 2802(c);

22                and

23          22.   For such other and further relief as the Court may deem equitable and

24                appropriate.

25                                 As to the Sixth Cause of Action
                                        (Unfair Competition)
26
27          23.   The disgorgement of any and all “unpaid-wages” and incidental losses,

28                according to proof;

30                                                 17
                                        CLASS ACTION COMPLAINT
31                                                                   CASE NO.:
     Case 2:19-cv-06578-PSG-PLA Document 1 Filed 07/30/19 Page 19 of 19 Page ID #:19



 1          24.   For restitution of “unpaid wages” to Plaintiff and all Class Members and
 2                prejudgment interest from the day such amounts were due and payable;
 3          25.   For the appointment of a receiver to receive, manage, and distribute any and
 4                all funds disgorged from Defendants and determined to have been wrongfully
 5                acquired by Defendants as a result of violations of the UCL;
 6          26.   For reasonable attorneys’ fees that Plaintiff and the Class Members are entitled
 7                to recover under Code of Civil Procedure section 1021.5;
 8          27.   For costs of suit incurred herein; and
 9          28.   For such other and further relief as the Court may deem equitable and
10                appropriate.
11                                 DEMAND FOR JURY TRIAL
12          Plaintiff demands a trial by jury on all issues so triable.
13

14     Dated: July 30, 2019                    PATTERSON LAW GROUP
15
                                               By: /s/ James R. Patterson
16

17
                                                    James R. Patterson, State Bar No. 211102
                                                    Jennifer M. French, State Bar No. 265422
18                                                  PATTERSON LAW GROUP APC
                                                    1350 Columbia St., Suite 603
19                                                  San Diego, CA 92101
                                                    Telephone: (619) 756-6990
20                                                  Facsimile: (619) 756-6991
21                                                  jim@pattersonlawgroup.com
                                                    jenn@pattersonlawgroup.com
22
                                               Attorneys for Plaintiff
23

24

25

26
27

28

30                                                18
                                       CLASS ACTION COMPLAINT
31                                                                        CASE NO.:
